DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/20 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/22/20 have been fully considered but they are not persuasive. Applicant argues that Gellman does not discuss the plurality of openings in the middle section of the tissue device to alter the stretchiness and elasticity of that region. However, the examiner does not agree because it is common sense that a material with openings in a section would differ in elasticity or stretchiness than a section with no openings since it would be more stiff in that area. Further it must be noted that Gellman did disclose that the material can vary in thickness which inherently alters the elasticity and stretchiness of the material. 

	Applicant argues that Bachrach did not disclose the claimed function regarding the perforations. However, it must be noted that the claim was determined to be indefinite and additionally the functional recitation of the perforations being configured to alter the stretchiness and elasticity as best understood is addressed with the new teaching reference to Tesch. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 11, the open ended recitation of “at least a portion of the tissue support” encompasses the interpretation of the “group of perforations being disposed along the entire tissue support” which then creates an indefiniteness issue as to how then can the tissue support possess a “zone having stretchiness and an elasticity varying from the two anchoring sections” since the group of perforations are not excluded from being at the anchoring sections?  Where specifically are the group of perforations? The claim is indefinite by having no clarity as to how perforations that can be arbitrarily located and establish differences in physical properties. Dependent claims have the same indefinite issue as their independent claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4,9-13,15,16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gellman (2003/0023137) as evidenced by either Holmes et al. (2012/0029266) or Tesch (3655501). Fig. 1 shows a support defined by a sheet 6 of acellular tissue matrix (paragraph 54), wherein the sheet of acellular tissue matrix comprises a first end section 14, a second end section 24, and a middle section 38 connecting the first and second end sections, wherein at least one group of openings or perforations 10 disposed along at least a portion of the middle section to alter the stretchiness and elasticity of the middle section to vary from the stretchiness and elasticity of the first and second end sections. It is inherent that the openings incorporated in the tissue matrix causes the material to have a stretchiness or elasticity  have the first and second end sections configured to anchor to the tissue. Please note that Gellman discloses (paragraph 61) the same means as what Applicant discloses (paragraph 40) in the specification to anchor the end sections. Please note the sheet of Gellman is fully capable of use tor anchoring to at least one of native facial tissue and native neck tissue since Gellman states (paragraph 133) the material is used for a vast number of tissue treatments.
Regarding claims 2,3,12 the sheet of acellular tissue matrix is formed from the dermis and can be porcine type, see paragraph 54. With respect to claims 4,13 the acellular tissue matrix can be human type, also paragraph 54. Regarding claim 9, it can be seen in Figs. 1-4 that the group of openings are uniform in shape and size and Gellman states (paragraph 64) uniformity is maintained, thus it is inherent that each opening would be uniform in shape and size. With respect to claim 10 Gellman states (paragraph 61) the anchoring elements comprise at least one of sutures, barbed sutures, suture bites, clips and these are capable of retaining the tissue support member. Please note the intended use carries no weight in the absence of any distinguishing structure. The device is capable of use to retain to at least one of native .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gellman (2003/0023137) as evidenced by Holmes et al. (2012/0029266) or Tesch in view of Nicolo (6497650). Gellman is explained supra. However, Gellman did not explicitly teach that the sheet has at least one cutout formed in the width of a side. Nicolo teaches (Fig. 3a) a tissue repair device 30 having a side of the sheet with a cutout 18 to place in a location of the body and accommodate body organ tissue elements, col. 4, line 19.  It would have been obvious to one of ordinary skill in the art to use a cutout in the side width of a tissue sheet as taught by Nicolo with the repair device material of Gellman such that the implantable material can appropriately accommodate any body organ elements as needed. With respect to claim 7, it can be seen (Figs, 1,2 of Gellman and Fig. 3a of Nicolo) a different side does not contain cutout. Regarding claim 8, it can be seen (Fig. 3a) of Nicolo that the cutout does not extend to the center line of the sheet. 

[AltContent: textbox (First and second attachment flaps)][AltContent: ][AltContent: textbox (First end section or width side)][AltContent: ][AltContent: arrow][AltContent: textbox (Cutout in second width side)]     
    PNG
    media_image1.png
    418
    466
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to utilize a construction for the support with at least one of the first end section or the second end section has a first attachment flap and a second attachment flap separated by a cutout or the cutout in a second width side as taught by Khamis et ah for the device of Gellman since such a modification would be an obvious expedient for a surgeon desiring to provide the patient with a support that as closely matches the area or site of treatment. Regarding claim 7, please note claims are given there broadest reasonable sides are relative to one another it can be construed that both Gellman and Khamis (side with the width B) teach a side with no cutouts. Regarding claim 8, it can be seen that Khamis et al. teach the cutout is on one side of the sheet since there is an elongate extension 226 and thus it can be construed it does not extend to a length center line of the sheet.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gellman (2003/0023137) as evidenced by Holmes or Tesch in view of Bilbo (2002/0103542), Gellman is explained supra. However, Gellman did not explicitly state that a device is implanted to treat a patient in which the implanting is within a cranio-facial tissue and a neck tissue.
Bilbo teaches (paragraph 42) that tissue materials such as acellular matrices can be implanted within a cranio-facial tissue to repair a defect. It would have been obvious to one of ordinary skill In the art to use an acellular tissue of Gellman and implant in a cranio-facial tissue as taught by Bilbo to repair a defect that a patient has acquired due to disease or injury. Regarding claim 18, Gellman discloses anchoring is used to secure the tissue matrix to a tissue site and thus per the combined teachings the method would involve anchoring within a cranio-facial tissue and neck tissue.
With respect to claim 19, it is understood that per the combined teachings of which Gellman disclosed there are anchoring elements used on two ends and Bilbo teaches that a cranio-facial and neck tissue can be treated along with details of supporting tissue that the two sections of the tissue support is anchored to a first tissue .
Claim(s) 11-13 are rejected under 35 U.S.C, 103 as being unpatentable over Bachrach (2018/0045138) in view of Tesch (3655501). Fig. 1 of Bachrach shows a ‘'treatment device" of which is fully capable of use for facial treatment as Bachrach states (paragraphs 159,160} the material is used for a vast number of tissue treatments. Please note that the preamble has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976} and Kropa v. Robiel 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951}. Bachrach also discloses that the material is defined as a tissue support (paragraph 75} containing an acellular tissue matrix, wherein a group of perforations 114 are disposed along at least a portion of a middle zone of the tissue support, Fig. 1, paragraph 89. It is also noted that Bachrach discloses (paragraph 118) the material has the ability to stretch in use of the device, Bachrach also shows (Fig. 3) the tissue support comprises two anchoring sections 122 disposed on opposite ends of the tissue support of which can interlock around a tissue, paragraph 95. Regarding claim 12, the acellular tissue matrix can be porcine type, see paragraph 80. With respect to claim 13, the acellular tissue matrix can be human type, see paragraph 77. However, Bachrach did not disclose the group of perforations configured to create the zone having a stretchiness and an elasticity varying from the two .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN E PELLEGRINO/           Primary Examiner, Art Unit 3799